      Case: 1:21-cv-04358 Document #: 1 Filed: 08/16/21 Page 1 of 4 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

POULTRY PRODUCTS COMPANY OF
NEW ENGLAND, LLC; POULTRY
PRODUCTS COMPANY, LLC; POULTRY
PRODUCTS OF CONNECTICUT, LLC; and
POULTRY PRODUCTS OF MAINE, LLC
                                            Case No.: 21-cv-4358
              Plaintiffs,
vs.
TYSON FOODS, INC.; TYSON CHICKEN,
INC.; TYSON BREEDERS, INC.; TYSON           COMPLAINT
POULTRY, INC.; PILGRIM’S PRIDE              Jury Trial Demanded
CORPORATION; KOCH FOODS, INC.; JCG
FOODS OF ALABAMA, LLC; JCG FOODS
OF GEORGIA, LLC; KOCH MEAT CO.,
INC.; SANDERSON FARMS, INC.;
SANDERSON FARMS, INC. (FOOD
DIVISION); SANDERSON FARMS, INC.
(PRODUCTION DIVISION); SANDERSON
FARMS, INC. (PROCESSING DIVISION);
HOUSE OF RAEFORD FARMS, INC.; MAR-
JAC POULTRY, INC.; PERDUE FARMS,
INC.; PERDUE FOODS, LLC; WAYNE
FARMS, LLC; SIMMONS FOODS, INC.;
SIMMONS PREPARED FOODS, INC.; O.K.
FOODS, INC.; O.K. FARMS, INC.; O.K.
INDUSTRIES, INC.; HARRISON POULTRY,
INC.; FOSTER FARMS, LLC; FOSTER
POULTRY FARMS; NORMAN W. FRIES,
INC. d/b/a CLAXTON POULTRY FARMS,
INC.; MOUNTAIRE FARMS, INC.;
MOUNTAIRE FARMS, LLC; MOUNTAIRE
FARMS OF DELAWARE, INC.; CASE
FOODS, INC.; CASE FARMS, LLC; CASE
FARMS PROCESSING, INC.; and AGRI
STATS, INC.,
              Defendants.
      Case: 1:21-cv-04358 Document #: 1 Filed: 08/16/21 Page 2 of 4 PageID #:2




                                         COMPLAINT

       1.      Plaintiffs Poultry Products Company of New England LLC (formerly known as

Poultry Products Company of New England, Inc.), Poultry Products Company, LLC (formerly

known as Poultry Products Company, Inc.), Poultry Products of Connecticut, LLC (formerly

known as Poultry Products of Connecticut, Inc.), and Poultry Products of Maine, LLC (formerly

known as Poultry Products of Main, Inc.), (collectively, “Poultry Products” or “Plaintiff”) are

related New Hampshire corporations with a principal place of business in Londonderry, New

Hampshire. Poultry Products is a foodservice distributor servicing New England and eastern New

York. Poultry Products does business under the trade name Prime Source Foods.

       2.      Poultry Products brings this action under the federal antitrust laws against the

Defendants identified below and incorporates by reference the factual allegations and reservations

of rights contained in the Direct Action Plaintiffs’ Amended Consolidated Complaint and Demand

for Jury Trial, filed in In re Broiler Antitrust Litigation, Civil Action No. 1:16-cv-08637 (ECF

4243; ECF 4244).

       3.      Poultry Products joins Section II of the Direct Action Plaintiffs’ Amended

Consolidated Complaint and Demand for Jury Trial, adding the following to specify the Poultry

Products causes of action and the Defendants in the Poultry Products’ action.




                                               -2-
       Case: 1:21-cv-04358 Document #: 1 Filed: 08/16/21 Page 3 of 4 PageID #:3




           Plaintiff           Named               Named Co-
                                                                        Causes of Action
            Name             Defendants1          Conspirators
        Poultry          Agri Stats;            Fieldale; Amick;     Count I (Sherman Act
        Products         Claxton; Foster        George’s; Peco;      Claim for all
                         Farms; Harrison;       Keystone; Allen      Anticompetitive
                         House of Raeford;      Harim                Conduct); Count II
                         Koch; Mar-Jac;                              (Sherman Act Claim
                         Mountaire; O.K.                             for Output Restriction,
                         Foods; Perdue;                              Pled in the Alternative
                         Pilgrim’s Pride;                            to Count I); Count III
                         Sanderson;                                  (Sherman Act Claim
                         Simmons; Tyson;                             for GA Dock
                         Wayne; Case                                 Manipulation, Pled in
                                                                     the Alternative to
                                                                     Count I)

                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that the Court:
    A. Enter joint and several judgments against all Defendants in favor of Plaintiff;

    B. Award Plaintiff treble damages, of an amount to be determined at trial, to the maximum
       extent allowed under the federal antitrust laws;

    C. Award Plaintiff post-judgment interest as provided by law, with such interest to be awarded
       at the highest legal rate;

    D. Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by law;

    E. Grant Plaintiff such other and further relief to which Plaintiff is entitled.
                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all of

its claims and issues so triable.




1
 The Defendants named in this Complaint include the entire Defendant family of each Defendant
in this table, identified in Section IV.B of ECF 4243/ECF 4244.

                                                  -3-
      Case: 1:21-cv-04358 Document #: 1 Filed: 08/16/21 Page 4 of 4 PageID #:4




Dated: August 16, 2021
                                              Respectfully submitted,


                                              /s/ Terence H. Campbell

                                              Philip J. Iovieno
                                              Lawrence S. Brandman
                                              Nicholas A. Gravante, Jr.
                                              Karen C. Dyer
                                              Jack G. Stern
                                              Mark A. Singer
                                              Elizabeth R. Moore
                                              Gillian G. Burns
                                              CADWALADER, WICKERSHAM & TAFT LLP
                                              200 Liberty Street
                                              New York, NY 10281
                                              Tel: (212) 504-6000
                                              Fax: (212) 504-6666
                                              E-mail: philip.iovieno@cwt.com
                                                       lawrence.brandman@cwt.com
                                                       nicholas.gravante@cwt.com
                                                       karen.dyer@cwt.com
                                                       jack.stern@cwt.com
                                                       mark.singer@cwt.com
                                                       elizabeth.moore@cwt.com
                                                       gillian.burns@cwt.com

                                              Terence H. Campbell
                                              Cotsirilos, Tighe, Streicker,
                                                Poulos & Campbell
                                              33 N. Dearborn, Ste. 600
                                              Chicago, IL 60602
                                              Tel: (312) 263-0345
                                              Fax: (312) 263-4670
                                              E-mail: tcampbell@cotsiriloslaw.com

                                              Counsel for Poultry Products Company of
                                              New England, LLC, Poultry Products
                                              Company, LLC, Poultry Products of
                                              Connecticut, LLC, and Poultry Products of
                                              Maine, LLC




                                        -4-
